Name: Council Regulation (EEC) No 1335/92 of 18 May 1992 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/6 Official Journal of the European Communities 27. 5. 92 COUNCIL REGULATION (EEC) No 1335/92 of 18 May 1992 amending Regulation (EEC) No 2390/89 laying down general rules for the import of wines, grape juice and grape must HAS ADOPTED THIS REGULATION : Article 1 In Article 3 (2) of Regulation (EEC) No 2390/89, '30 April 1992' shall be replaced by '31 October 1992'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), and in particular Article 70 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) and Article 2 of Regulation (EEC) No 2390/89 (2) set out the import facilities for wine products originating in third countries which offer specific guarantees through the provision of a certificate of origin and conformity and an analysis report ; whereas Article 3 (2) of that Regulation limits the said facilities to a trial period expiring on 30 April 1992 ; whereas, taking into account the time necessary to examine the imple ­ mentation of future arrangements, the abovementioned period should be extended for six months, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1992. For the Council The President Arlindo MARQUES CUNHA (') OJ No L 84, 27. 3 . 1987, p. 1 . Regulation as last amended by Regulation (EEC) No 1734/91 (OJ No L 163, 26. 6. 1991 , p. 6). (2) OJ No L 232, 9. 8 . 1989, p. 7. Regulation as last amended by Regulation (EEC) No 526/92 (OJ No L 58 , 3 . 3 . 1992, p. 3).